DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Election/Restriction
Claims 11-15, 19-25, 27, and 30-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 16-18 and 26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 16-18 and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 11/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 15 May 2019, the Examiner rejected Claims 11-15, 19-25, and 27-31 on the grounds of 35 USC 103 (Muraki, Iguchi) and 35 USC 112(b).   
The Information Disclosure Statement (IDS) submitted on 03/30/2021 was considered by the examiner. 
In view of the cancellations of Claims 27-28, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a grain oriented electrical steel sheet, comprising: a steel sheet; a non-oxide ceramic coating containing a non-oxide and disposed on the steel sheet; and an insulation tension coating containing an oxide and disposed on the non-oxide ceramic coating, wherein the non-oxide ceramic coating has a thickness of not less than 0.020 µm but not more than 0.400 µm, wherein the insulation tension coating has a thickness of not less than 2.0 µm, wherein an amount of Cr in the non-oxide ceramic coating on the steel sheet side is less than 25 at%, and wherein an amount of Cr in the non-oxide ceramic coating on the insulation tension coating side is not less than 25 at%.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.

Additionally, the Declaration under 37 CFR 1.132 filed 03/05/2021 is sufficient to overcome the rejection of Claims 11-15, 19-25, and 27-31 based upon Muraki and Iguchi.

In regards to Applicant’s Arguments filed on 03/05/2021, Applicant argues that one of ordinary skill in the art would not have been motivated to utilize the hypothetical combination between the steel sheet of Iguchi and the insulation coating thickness of Muraki, as supported with additional evidence from the Declaration (Applicant’s Arguments, Page 6).  Applicant argues that the sheet of Iguchi is provided without a forsterite coating with additional coatings, and the coating of Muraki is with or without a forsterite coating (Page 7), and such due to the difference between the arrangement of the coating layers matters (Declaration, ¶10; Arguments, Page 7).  Applicant further argues that the insulating should be thinner due to sufficient low iron loss within Iguchi, and therefore no implication nor need to apply a greater tension (Page 7); since the coatings of Muraki lacks the ultra-thin thickness of Iguchi, an insulating coating of 5 µm is allowed in Muraki, and thus, there is no motivation to combine the references, nor prima facie obviousness (Pages 8-9).  Applicant adds that since non-oxide ceramic coatings are reactive, applying thick insulating coatings to non-oxide ceramics is neither an easy task nor conjecturable (Page 8).

Furthermore, it is noted that Japanese Patent Application No. JP 2018-503684, from which the instant application claims foreign priority, received a Decision to Grant a Patent on 05/08/2018 by the Japanese Patent Office, and that Korean Patent Application No. KR 2019-7007875 received a Written Decision on Registration on 02/16/2021, and that European Patent Application No. EP 17861461 received a Decision to Grant a Patent on 05/25/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784